PER CURIAM.
In 5-H Corp. v. Padovano, 708 So.2d 244, 248 (Fla.1997), the supreme court wrote that the fact that an attorney reports “perceived judicial unprofessional-ism” to the Judicial Qualifications Commission “is legally insufficient to support judicial disqualification,” when sought by the reporting attorney. Applying 5-H Corp. to this case, we deny the petition for writ of prohibition. The fact that the defense attorney has gone public with his complaints about the judge does not remove this case from the rule of 5-H Corp. This case does not fall under the exceptions to the rule that the supreme court identified in 5-H Corp. See id. at 248 n. 12. Those exceptions involve judicial conduct that occurred in addition to the reporting of the case to the JQC. No such judicial conduct concerning petitioner’s defense attorney was alleged in this case.
STONE, WARNER and GROSS, JJ., concur.